Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00383-CV

                        IN THE INTEREST OF M.A.L.R., a Child

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01819
                    The Honorable Linda A. Rodriguez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. We order that no costs be assessed against appellant because he is indigent.

       SIGNED October 24, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice